Citation Nr: 1046852	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-16 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma 
of the right submandibular region, including as due to exposure 
to herbicides.

2.  Entitlement to restoration of a 100 percent rating for 
squamous cell carcinoma of the larynx.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a hearing before the Board in 
October 2010.  However, he did not appear for the hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for squamous cell carcinoma 
of the right submandibular region, including as due to exposure 
to herbicides.  The Veteran also seeks review of the RO's 
decision to reduce the 100 percent rating for squamous cell 
carcinoma of the larynx.  The Board finds that additional 
development is necessary prior to adjudicating these claims.  

As to his claim of service connection, there is evidence of 
record which must be clarified to ascertain if the Veteran's 
service-connected laryngeal cancer caused right submandibular 
region cancer.  

A May 2007 treatment record notes that the Veteran had a history 
of oral cancer and "developed recurrence recently that was 
limited to his right mandible floor of mouth and neck."  
However, in an August 2007 treatment record, the physician noted 
that the Veteran "has a history of right mandibular cancer most 
likely from previous primaries that had been resected and treated 
in the past."  
 
The Veteran underwent a VA examination in October 2007 to 
determine, in part, if the Veteran's cancer of the jawbone is 
related to service or to the cancer of his larynx or esophagus.  

The examiner noted that in January 2007, a new right 
submandibular mass was discovered in the ENT clinic.  A needle 
biopsy revealed squamous cell carcinoma.  The Veteran underwent a 
right mandibulectomy with free-flap reconstruction in September 
2007.  

The examiner opined that the squamous cell carcinoma of the right 
mandibular region is not related to the squamous cell carcinoma 
of the larynx or the esophagus.  He concluded that this was a 
new, unrelated cancer.  The examiner concluded that while the 
primary site of the Veteran's submandibular cancer has not been 
identified, it is less likely than not caused by or a result of 
the carcinomas of the larynx or esophagus.

The October 2007 VA examiner did not comment on the May and 
August 2007 treatment records, which appear to relate the 
Veteran's mandibular cancer to his oral cancer.  As those records 
indicate a relationship between the Veteran's service-connected 
oral cancer and his current claim, additional development is 
necessary.  Accordingly, the Board remands this claim for 
clarification by the VA examiner under 38 C.F.R. § 4.2.

With regard to the Veteran's claim for restoration of the 100 
percent rating for squamous cell carcinoma of the larynx, the 
Board finds that additional development is necessary prior to 
adjudicating the claim.  

The Veteran's disability rating was assigned by a prior rating 
action of the RO in December 2005.  The Veteran was assigned a 
100 percent rating under Diagnostic Codes 6520-6819, effective 
from September 6, 2005.  A follow-up examination was scheduled 
for on or about February 2006.  However, the record does not 
indicate whether an examination was conducted.  

The proposed reduction was conveyed to the Veteran on January 31, 
2007.  In February 2007, the Veteran responded with a statement 
in which he claimed that he still experiences symptoms of his 
cancer and will likely need an operation.  In this statement, the 
Veteran also indicated that he underwent a CAT scan in February 
2007 and planned to ask for a biopsy prior to undergoing surgery.  
The RO issued a rating decision in June 2007 that effected the 
reduction.  

The Board notes that 38 C.F.R. § 3.344 (2010) must be considered 
in evaluating the reduction of a disability rating.  The 
provision relates to the stabilization of disability evaluations.  
Pursuant to 38 C.F.R. § 3.344(c), if a rating has been in effect 
for less than five years, reexamination disclosing improvement of 
a condition warrants a reduction in the evaluation assigned the 
disability.  All that is required to warrant a reduction in the 
Veteran's 100 percent evaluation is that reexamination shows 
improvement in the service-connected disability.  Id.  It should 
be emphasized at this point that in order to sustain a reduction 
in rating, it must appear by a preponderance of the evidence that 
the rating reduction is warranted.  See Brown v. Brown, 5 Vet. 
App. 413 (1993).

It does not appear that the Veteran underwent a VA examination 
for his carcinoma of the larynx and therefore, the basis for a 
reduction of his rating is not of record.  Accordingly, the 
Veteran should be accorded a pertinent VA examination to 
determine the current nature and extent of his service-connected 
laryngeal cancer.

Finally, the Board notes that the Veteran filed a statement in 
June 2007 in which he stated that he disagreed with the RO's June 
2007 rating decision and requested reconsideration of the 
assigned 10 percent rating.  If the Veteran's rating is not 
restored, this statement would constitute a notice of 
disagreement, requiring the issuance of a statement of the case.  
The Board is required to remand the case for issuance of the 
statement of the case.  Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the appeal must be REMANDED to the RO for the 
following action:

1. The RO/AMC will ascertain if the Veteran 
has, or is aware of any additional medical 
or lay evidence that is not of record, 
relative to his contention that squamous 
cell carcinoma of the right submandibular 
region was caused by any incident of 
service, or by the service-connected 
carcinoma of the larynx.  In particular, 
the Veteran may submit any further opinions 
or medical records generated by the medical 
care provider who authored the May and 
August 2007 treatment records, noted above.  
The Veteran must be provided with 
appropriate release forms for VA to obtain 
this evidence, and the RO/AMC must attempt 
to retrieve it.

2. After receipt of the Veteran's response, 
or upon the passage of a reasonable amount 
of time, the RO/AMC will return the 
Veteran's claims folder to the VA examiner 
who conducted the October 2007 examination 
for an opinion based on the record as a 
whole, including mandatory comment as to 
the May and August 2007 treatment records.  

a. The examiner must be requested to 
provide an opinion as to whether the 
Veteran's current diagnosis of 
squamous cell carcinoma of the 
submandibular region is etiologically 
related to his service-connected 
carcinoma of the larynx.  The complete 
rationale for any opinion expressed 
should be provided.

b. If the original examiner is 
unavailable, another qualified 
examiner may be used.  If it is 
determined that an additional 
examination is needed in order to 
respond, such examination should be 
scheduled. 



c. The examiner is to review the 
claims folder.  However, the Board 
calls the examiner's attention to the 
following post-service treatment 
records:

(1) A May 2007 treatment record 
notes that the Veteran had a 
history of oral cancer and 
"developed recurrence recently 
that was limited to his right 
mandible floor of mouth and 
neck."  

(2) An August 2007 treatment 
record, the physician noted that 
the Veteran "has a history of 
right mandibular cancer most 
likely from previous primaries 
that had been resected and 
treated in the past."  

3. The Veteran must be scheduled for a VA 
examination to determine the nature and 
extent of the service-connected carcinoma 
of the larynx, in accordance with 38 C.F.R. 
§ 4.97, Diagnostic Code 6817, Note.  The 
claims folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.

All pertinent pathology found on 
examination should be noted in the 
report of the evaluation.  Also, the 
examiner should discuss the any 
residuals that the Veteran may have 
experienced in the past year.  

4. Following the completion of the above, 
readjudicate the issues of entitlement to 
service connection for squamous cell 
carcinoma of the right submandibular region 
and the propriety of the reduction from 100 
percent to a 10 percent for the Veteran's 
service-connected squamous cell carcinoma 
of the larynx.  

Thereafter, for any benefit remaining as 
denied, the RO shall issue a Supplemental 
Statement of the Case on the issues.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


